PER CURIAM.
This cause is before us on appeal from an order of Deputy Commissioner Michael J. DeMarko awarding claimant temporary total disability compensation and remedial psychiatric medical care. We commend the deputy for the clarity and completeness of his order, which fully sets out the factual and legal bases for his decision. The first sentence of paragraph B of the decretal portion of the deputy’s order is amended as follows:
Provide to the Claimant remedial psychiatric medical care under the supervision of Dr. Amin as the nature of his injury and the course of his recovery may re*945quire, in the manner and for the time provided by law.
Lake Highland Nursing Home v. Everett, 397 So.2d 380 (Fla. 1st DCA 1981). As amended, the order is affirmed.
ROBERT P. SMITH, Jr., BOOTH and WIGGINTON, JJ., concur.